Opinión disidente del
Juez Asociado Señor Negrón García.
En un tribunal colegiado es natural que a menudo exista pluralidad de opiniones, resultado inevitable de las divergencias de criterios individuales de sus integrantes. De más está decir que la validez intrínseca y persuasiva del dictamen institucional —o disenso— dependerá, no sólo de la solidez de los fundamentos y del estudio doctrinario, sino de la apreciación y exposición fáctica correcta.
Con esta perspectiva en mente, precisemos los hechos ante nos.
1 — I
A mediados de 1976 el Sr. Pedro Juan Soto contrató en Barcelona, España, al agente naviero Fernando Roqué, Transpor-tes Internacionales S.A. (Fernando Roqué), para el transporte de un baúl con efectos personales desde Zaragoza hasta el puerto de San Juan. Se hizo constar a sí mismo consignatario, con dirección en Condominio Q, Quintana, 6013-A, Hato Rey, Puerto Rico, 00917.
El 12 de julio de 1976 Fernando Roqué embarcó el baúl en el navio AMERSFOORT, de la línea holandesa Koninklijke Nederlandsche Stoomboot-Maatschappij, (K.N.S.M.). En carta fechada 19 de julio así se lo notificó al señor Soto y le remitió el original y copia del conocimiento de embarque (bill of lading). *406Estos documentos fueron marcados Exhibit XI de los demandan-tes. El señor Soto los recibió a fines de ese mes.
Alrededor del 23 de julio, Caribe Shipping Co., Inc. (Caribe Shipping), agente naviero local de la firma K.N.S.M., le envió al señor Soto una copia del conocimiento de embarque sellada con un “Aviso de LLegada”. En sello estampado se le indicaba que la carga llegaría a Puerto Rico el 27 de julio, y se le advertía que de no ser levantada para el 3 de agosto de 1976 sería enviada a un almacén de adeudos público. Según testificó la persona encargada de hacer estas notificaciones, ello se hizo por correo ordinario, tal como era la costumbre con todos los avisos de llegada. Fotocopia de este documento, con esa notificación, fue presentado como evidencia en instancia e identificado como “Exhibit A” de ambas partes. Minuta de SO de. enero 1979 (A.O. 39).
Esta notificación, según declaró el propio señor Soto, no la recibió. Así lo determinó el foro de instancia.
El 26 de julio de 1976 la embarcación AMERSFOORT arribó a San Juan, donde Caribe Shipping realizó la operación de desembarque. Toda vez que transcurrieron cinco (5) días desde su llegada sin que el baúl fuese reclamado, el Servicio Federal de Aduanas lo envió a un almacén de adeudos localizado en el área de Miramar. Ello se hizo a tono con la legislación y reglamentación federal de aduanas. 19 U.S.C. sec. 1490(a) et seq.; 19 C.F.R. see. 127 et seq. En consecuencia, Caribe Shipping perdió, por opera-ción de ley, la posesión jurídica y el control físico del baúl.
Posteriormente, el 19 de agosto de 1976, un incendio se propagó hacia dicho almacén y destruyó el baúl y su contenido. El señor Soto se enteró el 4 de noviembre cuando, preocupado por el tiempo que' había transcurrido, escribió a la firma Fernando Roqué inquiriendo sobre el estado del embarque. Después re-clamó a Caribe Shipping y a Fernando Roqué. Al resultar infructuosas esas gestiones, el 20 de abril de 1977 el señor Soto y su esposa, la Sra. Carmen Lugo Filippi, interpusieron ante el Tribunal Superior, Sala de San Juan, la presente acción contra Caribe Shipping.
*407Inicialmente dicho tribunal (Hon. Juan A. Arill Miranda, Juez) impuso responsabilidad pero después, por vía de reconsideración, desestimó la demanda. Inconformes, recurrieron.
No podemos suscribir la opinión mayoritaria que, aunque describe ciertas normas de derecho pertinentes, impone errónea-mente responsabilidad a Caribe Shipping. Se fundamentan en que el “tribunal de instancia, sin embargo, nunca creyó que la alegada copia de notificación fue enviada al señor Soto”. (Énfasis suplido y escolio omitido.) Opinión mayoritaria, pág. 401. ESTE ASERTO MAYORITARIO, TAN CRUCIAL, ES INCORRECTO.
Primero, según expuesto, ambas partes sometieron como evidencia el Exhibit A, esto es, la fotocopia del conocimiento de embarque con el sello del aviso de llegada del baúl que se le remitió al señor Soto por correo ordinario. Su envío fue objeto de testimonio no contradicho del señor Fernando Santiago Seijo, empleado de Caribe Shipping encargado de esa gestión. ¿Cómo negarle valor real y total a esa prueba? ¿Por qué limitarla y excluir la notificación que de su faz surge?
Aparentemente la mayoría se niega a reconocer que este documento —aunque según la minuta es una “fotocopia del conocimiento de embarque enviado por Fernando Roqué al Sr. Pedro Juan Soto”— fue estipulado por ambas partes (Exhibit A) y que se distingue de cualquier otro precisamente por el sello de notificación al señor Soto estampado por Caribe Shipping. Es un grave error pensar que se trata simplemente del conocimiento de embarque remitido directamente por Fernando Roqué al señor Soto. Repetimos, la mayoría no ha tomado en cuenta esa diferen-cia importante entre el Exhibit A de ambas partes y el Exhibit XI del demandante. Este último sí representa el original y copia de ese conocimiento de embarque; claro está, sin el sello con la notificación al señor Soto.
La renuencia mayoritaria a adjudicarle el verdadero valor a ese documento radica en esa confusión. Quizás ello explica la *408premisa inarticulada mayoritaria, a saber, que Caribe Shipping tenía que usar un documento distinto para cursar la notificación y no podía utilizar una copia del conocimiento de embarque con el sello estampado anunciándole al señor Soto la fecha de llegada del vapor. Desconocemos disposición legal alguna que imponga este requisito, ajeno a una práctica que ha sido efectiva en miles de casos en esta importante industria.
Y segundo, frágilmente la mayoría descansa en una Resolu-ción de 28 de mayo de 1985 para sostener que el tribunal de instancia no creyó que Caribe Shipping notificó al señor Soto. Al hacerlo pasa por alto que ese dictamen fue reconsiderado poste-riormente por dicho foro en su Sentencia de 14 de julio de 1987, en que declaró sin lugar la demanda. En esta última ocasión, al respecto sólo reafirmó:
9. La demandada alega que notificó a la demandante la llegada del baúl, enviándole por correo ordinario tres días antes del arribo del buque, una copia del conocimiento de embarque en la cual se había estampado un sello denominado “Aviso de llegada de carga” que indicaba que la carga llegaría el 27 de julio de 1976 y que, de no ser levantada a tiempo, “esta carga será enviada a un almacén público aproximadamente Aug. 3, 1976.” Este procedimiento era el que acosUimbraba utilizar la parte demandada para avisar a los consignatarios la llegada de la mercancía destinada a ellos.
10. El señor Pedro Juan Soto, como cuestión de hecho nunca recibw el documento de notificación indicado en el apartado anterior. (Enfasis suplido.) Exhibit 1, págs. 4-5.
FUERA DE ESTAS EXPRESIONES, EN LA SENTEN-CIA NO HAY NINGUNA OTRA DETERMINACIÓN FÁC-TICA QUE SOSTENGA LA CONCLUSIÓN MAYORITARIA. De la lectura del transcrito párrafo 9 se desprende que, como cuestión de realidad, el tribunal de instancia reconoció el proce-dimiento de notificación que seguía siempre Caribe Shipping. Distinto a la conclusión mayoritaria, no adjudicó —ni siquiera mencionó— extremo alguno referente a la credibilidad de la prueba de notificación. Ese silencio contrasta elocuentemente con las trece (13) determinaciones de hecho anteriores que taxativa y “detalladamente] reafirmó” en su sentencia.
*409Y es que, al reiterar algunas determinaciones de hecho y rechazar otras, el tribunal de instancia actuó en virtud de la facultad que le fue conferida por las reglas procesales. Incluso podía variarlas. Rosario Crespo v. A.F.F., 94 D.P.R. 834, 846 (1967). Tan es así que dijo: “La determinación de si la demandada [Caribe Shipping] notificó o no del arribo del baúl es una que para efectos de las conclusiones de derecho no abona elemento sustancial alguno.” Exhibit 1, pág. 7.
Esta fraseología —“si la demandada notificó o no del arribo del baúl”— dista mucho y choca frontalmente con la postura mayoritaria. El enfoque del tribunal de instancia es perfecta-mente comprensible. No podía negarse a reconocer lo que clara-mente surgía del sello estampado en el Exhibit A de ambas partes: copia del aviso de llegada del baúl que se le remitió al señor Soto por correo ordinario.
El error en la tesis mayoritaria radica en entremezclar y tratar —como si fueran actos iguales— la notificación enviada por Caribe Shipping y la circunstancia de que no fue recibida por el señor Soto.
Evidentemente la determinación mayoritaria de que el tribunal de instancia “nunca creyó que la alegada copia de notificación fue enviada al señor Soto” —(escolio omitido) opinión mayoritaria, pág. 401— es UNA ESPECULACIÓN QUE RESULTA INCOMPATIBLE CON LA SENTENCIA. ADEMÁS, ES CONTRARIA A LA PRUEBA DOCUMENTAL ESTIPULADA Y A LA TES-TIFICAL NO CONTRADICHA PRESENTADA. En este as-pecto, es un contrasentido que en la pág. 401 esc. 8 la mayoría invoque la regla de no “pasar juicio sobre la credibilidad que determinado testigo le mereció al foro de instancia” para hacer lo opuesto, a saber, atribuirle al juez unas adjudicaciones de credibilidad que no hizo.
> — I 1 — I ( — \
3 O* 3 o ^ Q fcuO ^ .a 0Q a O Oh <D rO O 8 S § G3 Oí a> <tj la ¡y <tj a R •S m <D ¡Z¡ g,o t-1 ¡> W S3 - O a CD O ¡Z¡ o £ CD bjQ *410ENVIÓ LA CARTA. Únicamente se destruyó la presunción consagrada en la Regla 16(24) de Evidencia, 32 L.ER.A. Ap. IV de que la notificación fue debida y oportunamente recibida, mas subsistió el hecho de que fue remitida al señor Soto. Véase Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 477-478 (1980).
La opinión mayoritaria olvida que esta “presunción está basada en el hecho de que la oficina de correos es una agencia pública encargada por ley con el deber de trasmitir y entregar el correo, en unión a que como regla general, la correspondencia es oportunamente entregada. . .”. (Traducción nuestra.) 1 Jones on Evidence Cap. 3, Sec. 3:41, pág. 203 (1972).
Si la maquinaria postal gubernamental se tarda o falla en entregarla, ¿qué mayor diligencia puede requerírsele al agente naviero que por disposición de ley sólo tiene bajo su posesión y control una carga por el corto período de cinco (5) días? ¿Es que no basta la notificación por correo ordinario? ¿No es suficiente prueba fotocopia del documento sellado (estipulado por ambas partes) y el testimonio incontrovertido del funcionario Santiago Seijo? ¿No estará la mayoría requiriendo, sub silentio, una notificación más formal! De ser así, ¿deberá ser por correo certificado? ¿Hacerse personalmente?
Ante estas alternativas, ¿el tiempo de cinco (5) días será suficiente? De igual forma, ¿debemos imponerle al agente el deber de visitar el almacén de adeudos para averiguar qué carga ha sido realmente reclamada por los consignatarios?
<1
La doctrina prevaleciente reconoce que la responsabilidad del transportista y, por ende, de su agente naviero finaliza cuando se lleva a cabo una entrega apropiada de la carga, sea real o constructiva. La determinación judicial de que ha mediado una entrega constructiva implica examinar los usos y costumbres del puerto de llegada, las gestiones realizadas por el agente naviero para lograr una entrega real, la diligencia mostrada por el consignatario y, finalmente, la legislación y reglamentación apli-cables.
*411En el caso ante nos no podía requerírsele a Caribe Shipping el envío de notificaciones posteriores. EL BAÚL NO ESTABA BAJO SU CUSTODIA O CONTROL, SINO EN UN ALMA-CÉN ASIGNADO POR EL SERVICIO FEDERAL DE ADUA-NAS. MÁS AÚN, CARIBE SHIPPING DESCONOCÍA EL STATUS DE SU ENTREGA.
V
Por último, como fundamento adicional, cabe señalar que no fue hasta pasados más de tres (3) meses de su llegada al puerto de San Juan que el señor Soto comenzó a indagar sobre el baúl. Según la prueba desfilada, ésta no era la primera vez que hacía envíos desde España. Desde fines de julio, el señor Soto había sido avisado de que el baúl estaba en camino. Conocía, además, el nombre del vapor y su destino. En estas circunstancias, sus gestiones fueron tardías e injustificadas.
EN RESUMEN, LA EVIDENCIA DEMUESTRA QUE CARIBE SHIPPING CUMPLIÓ CON EL DEBER DE NOTI-FICACIÓN Y, ADEMÁS, QUE REALIZÓ UNA ENTREGA CONSTRUCTIVA DEL BAÚL. CON ELLO, SE DESLIGÓ TOTALMENTE DE LA RELACIÓN CONTRACTUAL QUE LE UNÍA AL SEÑOR SOTO. LA FALTA DE DILIGENCIA DEL SEÑOR SOTO CONTRASTA DESPROPORCIO-NADAMENTE CON LA RESPONSABILIDAD DE CARÁC-TER ABSOLUTA IMPUESTA POR ESTE TRIBUNAL A CA-RIBE SHIPPING.
Confirmaríamos la sentencia.